Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability 
  	 Claims 1, 3, 6-11, 13-14 and 18-20  submitted on 12/22/20 are pending for examination.  Claims 18-20 are withdrawn.
On 03/11/19 Kevin Macdonald agreed to amend claims 1 and cancel claims 18-20 to place the application on condition of allowance.
Claims 1, 3, 6-11, 13-14 are allowed, after following examiner amendment:
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given by Kevin Macdonald with telephone on 03/11/21.

EXAMINER’S AMENDMENT
Cancel claims 18-20.
Amend claim  1 as follows:

Claim 1	Line 7, replace-terminus of (i) - with- terminus of (i); wherein the fusion protein  comprises increased nitration activity compare to  cytochrome p450 enzyme-


Applicants have made new fusion protein comprising:(i)    a TxtE enzyme comprising the amino acid sequence set forth in SEQ ID NO: 56 or 58; (ii)    an amino acid linker between 14 and 16 amino acids in length; and, (iii)    a catalytic domain of a CYP102A1 (P450BM3) reductase enzyme; wherein the linker joins (iii) to a terminus of (i); wherein said fusion protein  shows increased nitration activity compared to cytochrome p450 enzyme.   Art rejection   and ODP rejections used in the non-final rejection are withdrawn because prior at  Ding et al ( WO2016/134145,  US PAT  10138205 and PAT 10550079 ( con of PAT  10138205  )  do not teach or suggest TxtE enzyme comprising the amino acid sequence set forth in SEQ ID NO: 56 or 58. Furthermore instant specification describes  unexpected result wherein fusion proteins (e.g., self-sufficient TxtE enzymes) that have surprisingly improved properties relative to previously described self-sufficient TxtE enzymes. Therefore Prior art does not anticipate or suggests  fusion protein comprising:(i)    a TxtE enzyme comprising the amino acid sequence set forth in SEQ ID NO: 56 or 58; (ii)    an amino acid linker between 14 and 16 amino acids in length; and, (iii)    a catalytic domain of a CYP102A1 (P450BM3) reductase enzyme; wherein the linker joins (iii) to a terminus of (i); wherein said fusion protein  shows increased nitration activity compared to cytochrome p450 enzyme. Therefore fusion protein comprising:(i)    a TxtE enzyme comprising the amino acid sequence set forth in SEQ ID NO: 56 or 58; (ii)    an amino acid linker between 14 and 16 amino acids in length; and, (iii)    a catalytic domain of a CYP102A1 (P450BM3) reductase enzyme; wherein the linker joins (iii) to a terminus of (i); wherein said fusion 
Thus claims 1, 3, 6-11, 13-14 will be allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652